Citation Nr: 0518806	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  03-20 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to restoration of a 20 percent evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from June 1973 to 
June 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In a statement received in July 2003, the veteran requested a 
videoconference hearing before the Board; he acknowledged 
that by requesting a videoconference hearing he waived his 
right to an in-person Board hearing.  His requested hearing 
was scheduled for September 2003 but the veteran failed, 
without explanation, to appear.  His request for a hearing 
before a Veterans Law Judge therefore is considered 
withdrawn.

A May 2002 rating decision proposed to reduce the evaluation 
assigned the veteran's hemorrhoid disorder from 20 to 10 
percent disabling.  The rating decision also denied an 
increased rating for that disorder, including on an 
extraschedular basis.  While he thereafter appealed a 
September 2002 rating decision implementing the proposed 
reduction, he has not expressed disagreement with the May 
2002 denial of an increased rating, including on an 
extraschedular basis.  Consequently, the only issue developed 
for appellate review is that listed on the title page of this 
action.


FINDING OF FACT

Evidence establishing improvement in the veteran's hemorrhoid 
disability was of record at the time of the rating decision 
reducing the 20 percent evaluation for the disability.


CONCLUSION OF LAW

The criteria for reducing the 20 percent rating for 
hemorrhoids were met at the time of the September 2002 rating 
decision.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.105, 3.159, 3.344, 4.1, 4.2, 4.10, 4.114, 
Diagnostic Code 7336 (2004).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board notes that, inasmuch as 38 U.S.C.A. § 5103(a) 
requires VA to notify the veteran of any information or 
evidence necessary to substantiate a claim upon receipt of a 
complete or substantially complete application, that 
provision is not applicable to the instant rating reduction 
claim.  The same is true with respect to the requirement in 
38 U.S.C.A. § 5103(a) that VA advise the veteran of what 
evidence he is responsible for obtaining and what evidence VA 
will obtain on his behalf.  The provisions of 38 C.F.R. 
§ 3.105(e) set out procedures for VA to follow when reducing 
a disability rating, including specific notice requirements, 
and that the referenced procedures were followed by the RO in 
this case.  Specifically, the veteran was advised in a May 
2002 rating decision, as well as in a June 2002 letter, that 
VA proposed to reduce the evaluation assigned his hemorrhoid 
disorder from 20 to 10 percent.  The reasons for the proposed 
reduction were explained in detail, and he was apprised of 
the appropriate criteria for evaluating hemorrhoid disorders.  
The June 2002 correspondence provided notice of the rating 
decision, advised him of his right to a hearing, and notified 
him that he could submit medical or other evidence showing 
why a reduction in his disability rating should not be made.  
He was also advised as to what the referenced evidence should 
show, and informed as to the time limits for submitting such 
evidence.

With respect to VA's duty to assist the veteran, pertinent 
medical records from all relevant sources identified by him, 
and for which he authorized VA to request, were obtained by 
the RO.  In October 2002, the appellant submitted a statement 
signed by a physician's assistant, on behalf of Tracy A. 
Jansen, M.D., of Rocky Mount Family Medical Center.  The 
statement reveals that the appellant was examined at Dr. 
Jansen's practice in June 2002 for hemorrhoid complaints.  
The record also reflects that private medical reports on file 
for January 1992 to October 2001 contain entries from Dr. 
Jansen's practice (including from Dr. Jansen himself).  
Interestingly, these notes do not refer to any complaints or 
findings with respect to a hemorrhoid disorder.  In December 
2002 and February 2003, the RO provided the veteran with the 
appropriate form to authorize VA to obtain records from Dr. 
Jansen's practice, and requested that he complete and return 
the form in connection with the instant appeal.  The veteran 
did not respond to either request.  He was reminded of this 
in the June 2003 statement of the case.  In light of the 
above, and particularly as the veteran has elected not to 
authorize VA to obtain any records since 2001 from Dr. 
Jansen's practice, the Board finds that VA's duty to assist 
the appellant in obtaining records in connection with the 
instant appeal has been fulfilled.  See Wood v. Derwinski, 
1 Vet. App. 190 (1990).

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran is not prejudiced by the 
Board proceeding to the merits of the claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected hemorrhoid disorder.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.

An October 1995 rating decision granted service connection 
for hemorrhoids, assigning a 10 percent evaluation therefor 
effective April 19, 1995.  A December 1998 rating decision 
increased the evaluation assigned the veteran's hemorrhoid 
disorder to 20 percent disabling, effective May 28, 1998 (the 
rating action also granted a temporary total evaluation for 
the period from April 17, 1998, to May 27, 1998).  The 20 
percent evaluation was assigned based on VA treatment records 
for April 1995 to June 1998 which showed that in May 1998, 
the veteran presented with a small fissure.

On file is the report of a June 2000 VA fee basis examination 
of the veteran.  He reported that he last experienced rectal 
bleeding in August 1999, and had experienced no further 
problems since.  He complained of rectal soreness and 
itching.  Physical examination disclosed no rectal fissures 
or bleeding.  There was no evidence of fecal leakage, and no 
pertinent abnormalities were identified by laboratory 
studies.

Based on the June 2000 examination report, the RO in October 
2000 proposed to reduce the evaluation assigned the 
hemorrhoid disorder to non-compensable.

In November 2000 statements the veteran argued that his 
hemorrhoid condition had not improved, as scar tissue from 
prior hemorrhoidectomies still itched and burned, and as his 
hemorrhoids continued to bleed and cause pain.  He submitted 
a November 2000 statement by a VA adult nurse practitioner 
indicating that he had been seen on multiple occasions for 
hemorrhoids, and experienced chronic discomfort.

VA treatment records for September to December 2000 show that 
in September 2000 the veteran complained of hemorrhoid 
symptoms.  The treatment notes show that he was experiencing 
rectal bleeding.  A December 2000 treatment note indicates 
that the veteran had an active prescription for hemorrhoid 
suppositories.

A January 2001 rating decision continued the 20 percent 
evaluation assigned the hemorrhoid disorder, based on the 
evidence of continued rectal bleeding.

In August 2001 the veteran requested an increased rating for 
hemorrhoids, arguing that he was experiencing bleeding and 
pain.  Private medical records for January 1992 to October 
2001 thereafter received were silent for any complaints or 
findings with respect to hemorrhoids; they show that the 
veteran's hemoglobin levels were normal in December 1995, but 
slightly below the identified reference range for normal in 
June 1996 (13.6 g/dL versus the range for normal of 14.0 to 
18.0 g/dL).

The veteran was afforded a VA fee basis examination in March 
2002, at which time he complained of intermittent rectal 
bleeding, with the last episode occurring three months 
previously.  He reported that his bleeding was controlled by 
rectal suppositories and the use of hydrocortisone cream on 
an as-needed basis.  He also reported experiencing 
intermittent rectal pain.  Physical examination disclosed no 
evidence of fissures or hemorrhoids, and no swelling or 
tenderness.  The examiner also noticed the absence of any 
signs of anemia.

Based on the March 2002 examination report findings 
demonstrating the absence of hemorrhoids, fissures, 
tenderness or swelling, the RO in May 2002 proposed to reduce 
the evaluation assigned the hemorrhoid disorder from 20 to 10 
percent disabling.  The rating decision explained the reason 
for the proposed reduction.  June 2002 VA correspondence 
additionally advised the veteran of his rights with respect 
to the proposed reduction.  VA received no communication or 
evidence from the veteran or his representative until more 
than 60 days after the notice letter.
 
Received in August 2002 was the report of a July 2002 
colonoscopy of the veteran.  The report indicates that the 
procedure was ordered in light of the presence of trace 
occult blood in the veteran's stool, as well as episodic 
bright red rectal bleeding.  The colonoscopy revealed a 
polyp, and noted that while the veteran had engorged internal 
hemorrhoids at the anal verge and in the lower rectal 
segment, there was no overt bleeding associated with the 
hemorrhoids.  The colonoscopy otherwise revealed a normal 
rectum.  Comments on the colonoscopy report indicate that the 
possibility of a hemorrhoidectomy versus management through 
fiber therapy, Tucks pads and suppositories would be 
discussed with the veteran.

A September 2002 rating decision reduced the evaluation 
assigned the veteran's service-connected hemorrhoid disorder 
from 20 percent to 10 percent disabling, effective December 
1, 2002.  The decision was based primarily on the absence of 
any fissures or signs of anemia.  The veteran was advised of 
this decision and of his appellate rights with respect 
thereto later in September 2002.

In an October 2002 statement, a physician's assistant, 
writing for Dr. Jansen, indicated that the veteran had been 
treated at the practice for recurrent rectal bleeding.  The 
statement indicates that when examined in June 2002 the 
veteran had two small fissures and scarring in the anal area, 
but without any hemorrhoids.  When examined in October 2002 
he had a mild superficial anal ulcer in the 12 o'clock 
position, with scar tissue and a non-thrombosed hemorrhoid.  
He also exhibited a little tenderness.  The statement 
concludes that the veteran's recurrent rectal bleeding is 
both from internal hemorrhoids and from recurrent anal 
fissures.

Thereafter received were VA treatment records for February 
2001 to March 2003.  A February 2001 entry shows that the 
veteran complained of rectal pain.  Physical examination 
revealed rectal tenderness which was attributed to possible 
prostatitis.  In July 2001, he reported an episode of rectal 
bleeding, and in January 2002 expressed the belief that he 
had an anal fissure.  The veteran was referred for a general 
surgery consultation, and in February 2002 the consulting 
physician noted the absence on physical examination of any 
prominent hemorrhoids or fissures.  In August 2002 the 
veteran complained of intermittent rectal bleeding, and 
reported undergoing a colonoscopy with polypectomy which 
purportedly determined that the bleeding was due to the 
hemorrhoids.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Under the Rating Schedule, and at all times relevant in the 
instant case, a 10 percent evaluation is assigned for 
hemorrhoids that are large or thrombotic and irreducible, 
with excessive redundant tissue, evidencing frequent 
recurrences.  A 20 percent evaluation is warranted for 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 
7336.

The Board notes that due process considerations have been 
complied with in regard to the reduction in this case.  See 
38 C.F.R. § 3.105(e).  With respect to whether the evidential 
requirements for reducing the evaluation have been met, the 
Board notes that the provisions of 38 C.F.R. § 3.344(a), 
regarding stabilization of disability ratings, are not for 
application, since the veteran's 20 percent evaluation had 
not been in effect for a period of five years or more.  The 
20 percent evaluation was in effect from May 28, 1998, until 
the reduction effective December 1, 2002.  See 38 C.F.R. 
§ 3.344(c); Brown v. Brown, 5 Vet. App. 413, 418 (1993). 

Where a disability has not become stabilized and is likely to 
improve, reexaminations disclosing improvement, physical or 
mental, in this disability will warrant a reduction in 
rating.  38 C.F.R. § 3.344(c).

The Board finds that the evidence of record at the time of 
the September 2002 rating decision warranted reduction of the 
evaluation assigned the veteran's hemorrhoid disorder to 10 
percent disabling.  In this regard the Board points out that 
the 20 percent evaluation was assigned based on the presence 
of anal fissures identified in a May 1998 VA treatment note 
following a hemorrhoidectomy.  The 20 percent rating was 
continued in January 2001 after the veteran presented 
evidence showing that he was still experiencing significant 
rectal bleeding from hemorrhoids.  However, the medical 
evidence on file after January 2001, in particular the VA 
treatment reports for 2002 and the March 2002 examination 
report, showed evidence of at most intermittent rectal 
bleeding, suggested that his rectal bleeding was attributable 
to other disorders, and demonstrated that he had no anal 
fissures.  The VA treatment reports for 2001 suggest 
prostatitis as an alternative source of the reported rectal 
tenderness, and more contemporaneous records in 2002 show 
that when examined by a consulting surgeon in February 2002, 
no fissures or hemorrhoids were evident.  When examined in 
March 2002 he reported that his bleeding was largely 
controlled, and the examiner found no evidence of fissures, 
hemorrhoids, swelling or tenderness.  The March 2002 examiner 
also confirmed that the veteran did not have any signs of 
anemia.  When examined by colonoscopy in July 2002, the 
veteran exhibited engorged internal hemorrhoids, but the 
examining physician did not find any evidence to suggest that 
they were responsible for any rectal bleeding.  The physician 
also reported no evidence of any other rectal abnormalities, 
such as fissures.

The veteran's representative has essentially challenged the 
competency of the March 2002 VA fee basis examiner, arguing 
that the examiner was inaccurate when he concluded in June 
2000 that the veteran did not have any hemorrhoids.  The 
representative argues that the veteran's November 2000 
statements and the November 2000 statement by an adult nurse 
practitioner showed that hemorrhoids were in fact present.  
The Board first notes that the nurse did not purport to 
conclude that the veteran had hemorrhoids in June 2000 or at 
any subsequent point; she indicated only that the veteran had 
received treatment during the prior five years for 
hemorrhoids.  With respect to the veteran's statements, as 
there is no indication that he is qualified through 
education, training or experience to offer medical opinions, 
his opinions concerning medical diagnosis (i.e., his opinion 
that hemorrhoids were present from June 2000 to November 
2000, or that any symptoms he experienced were attributable 
to hemorrhoids), do not constitute competent medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2004).  In other words, the record 
does not support the representative's contention that the 
findings of the June 2000 examiner were inaccurate.  
Moreover, even if the June 2000 findings were inaccurate, the 
Board finds unpersuasive the representative's conclusion that 
the March 2002 findings are likely inadequate as well.

In essence, while the veteran may have continued to 
experience rectal pain on occasion after January 2001, his 
rectal bleeding episodes became intermittent, his treating 
and examining physicians confirmed the absence of any 
fissures or prominent hemorrhoids, and when hemorrhoids were 
discovered in July 2002, they were not considered the source 
of any rectal bleeding.  Nor has the veteran at any point 
shown evidence of anemia.

The Board notes that Dr. Jansen (through a physician's 
assistant) in October 2002 stated that the veteran evidenced 
anal fissures when examined in June 2002 and in October 2002.  
The Board points out, however, that Dr. Jansen's statement 
was received after the September 2002 rating decision, and 
was not in VA's constructive possession in September 2002.  
Moreover, the record shows that the veteran has refused to 
authorize VA to obtain any treatment records from Dr. Jansen 
which could corroborate that physician's statement.  Even 
assuming, however, that Dr. Jansen's statement is relevant in 
determining whether the September 2002 reduction in the 
rating assigned the hemorrhoid disorder was warranted, the 
Board finds that his conclusions as to the presence of 
fissures are, at best, of marginal probative value, as they 
are inconsistent with the other evidence of record.  
Specifically, the record shows that the veteran had no rectal 
fissures when examined in February and March 2002, or when 
examined by colonoscopy in July 2002.  The Board points out 
that a colonoscopy is far more likely to accurately depict a 
rectal condition than a simple physical examination.  The 
Board again points out that Dr. Jansen's statement is not 
corroborated by any contemporaneous treatment notes.

In sum, the medical evidence on file at the time of the 
September 2002 rating decision demonstrated that the veteran 
no longer had any rectal fissures, and that any rectal 
bleeding secondary to hemorrhoids became intermittent to the 
point where months passed between episodes.  The evidence at 
the time of the September 2002 rating decision clearly showed 
that the veteran's hemorrhoid disorder had improved, and that 
the criteria for a 20 percent rating under 38 C.F.R. § 4.114, 
Diagnostic Code 7336, were not met. 

Despite the veteran's unsubstantiated allegations as to a 
lack of improvement regarding the disability in question, 
improvement in his hemorrhoid disorder is amply demonstrated 
subsequent to January 2001.  In light of the VA treatment 
records for 2002, the March 2002 VA examination showing the 
absence of anal fissures or persistent hemorrhoidal bleeding, 
and the July 2002 colonoscopy revealing nonbleeding 
hemorrhoids and an otherwise normal rectum, the Board 
concludes that restoration of the 20 percent rating for 
hemorrhoids is not warranted.  


ORDER

Restoration of a 20 percent rating for hemorrhoids is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


